On August 29,2002, the defendant was sentenced to eight (8) years in the Montana Women’s Prison, with three (3) years suspended.
On April 4, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Robert Eddleman, of the Yellowstone County Public Defender’s Office. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed at this time. The defendant advised the Division that she was going to hire an attorney, outside of the public defender’s office, to represent her in this matter.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued, thus allowing the defendant sufficient time to retain an attorney.
Done in open Court this 4th day of April, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Gary L. Day and Alt. Member, Hon. Diane Barz.